 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5   Attorney for Plaintiff Josue Arambula
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
10
11   JOSUE ARAMBULA,                         ) CASE NO. CV 18-5514-ODW(JEM)
                                             )
12                                           )
           Plaintiff,                        ) ORDER
13                                           ) AWARDING ATTORNEY’S
              v.                             ) FEES AND COSTS PURSUANT
14                                           ) TO THE EQUAL ACCESS TO
                                             ) JUSTICE ACT, 28 U.S.C.
15 ANDREW SAUL,                              ) § 2412(d)
   COMMISSIONER OF SOCIAL                    )
16 SECURITY,                                 )
                                             )
17        Defendant.                         )
                                             )
18
19       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
21   Justice Act in the amount of FIVE-THOUSAND NINE-HUNDRED DOLLARS
22   and NO CENTS ($5,900.00), subject to the terms of the Stipulation.
23   Dated: December 18, 2019
24                            ____ _______ _____________________ _______
                              UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                               1
